      Case 4:20-cv-03709 Document 17 Filed on 11/01/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division          Houston                              Case Number             4:20-cv-03709

                                          Steven Hotze, M.D., et al.


                                                    versus
                                                Chris Hollins



           Lawyer’s Name                   Jon M. Greenbaum
                Firm                       Lawyers' Committee for Civil Rights Under Law
                Street                     1500 K Streer NW, 9th Floor
          City & Zip Code                  Washington, DC 20005
         Telephone & Email                 202-662-8315/jgreenbaum@lawyerscommittee.org
      Licensed: State & Number             California, 166733
       Federal Bar & Number                Northern District of Ohio, no number


                                                PROPOSED DEFENDANT-INTERVENORS TEXAS STATE
 Name of party applicant seeks to            CONFERENCE OF NAACP BRANCHES, COMMON CAUSE TEXAS,
 appear for:                                   YEKATERINA SNEZKOVA AND ANDREA CHILTON GREER



                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:       11/1/2020         Signed:



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
